Citation Nr: 0706385	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PT), minimal, bilateral (lung disability). 

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine (low back disability).

3.  Entitlement to service connection for hypertensive 
arteriosclerotic cardiovascular disease with light 
cardiomegaly (heart disability).  

4.  Entitlement to service connection for toxic psychosis.  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from October 1941 to April 1942, and with 
the Regular Philippine Army from October 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, the Republic of the Philippines.  

When this matter was previously before the Board in March 
2005, it was remanded for additional development and 
adjudication.  This having been completed, the matter is 
again before the Board.


FINDINGS OF FACT

1.  The veteran has no recognized prisoner of war status.

2.  The medical evidence does not demonstrate that the 
veteran has currently diagnosed residuals of toxic psychosis.

3.  The evidence of record does not demonstrate that the 
veteran developed his current back and heart conditions 
during active service or within one year after active 
service.

4.  The evidence of record does not demonstrate that the 
veteran developed his current lung condition during active 
service or within three years after active service.




CONCLUSIONS OF LAW

1.  Residuals of toxic psychosis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

2.  Pulmonary tuberculosis (PT), minimal, bilateral, 
degenerative arthritis of the lumbar spine, and hypertensive 
arteriosclerotic cardiovascular disease with light 
cardiomegaly were not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June and October 2002, and 
December 2003, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claims for 
service connection, as well as the type of evidence VA would 
assist him in obtaining.  The veteran was also informed that 
he should send to VA evidence in his possession that pertains 
to the claim, and advised of the basic law and regulations 
governing the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claims.  The RO also provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment reports, and statements submitted by 
the veteran in support of his claims.  The Board also notes 
that this case has been remanded for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis and cardiovascular disease, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  For tuberculosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within three years 
following discharge from service.  38 C.F.R. § 3.307.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  POW status.

First, the Board notes that the veteran is seeking POW status 
for purposes of eligibility for service connection. Status as 
a former POW allows for service connection to be presumed for 
certain diseases, including psychosis, post-traumatic 
osteoarthritis, and atherosclerotic heart disease or 
hypertensive vascular disease and their complications.  38 
U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. § 3.309(c) (2006).   

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the active military, naval, 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force. See 38 U.S.C.A. § 101(32) (West 
2002 & Supp. 2005).  In the case of detention or internment 
by an enemy government or its agents, VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war, unless a 
reasonable basis exists for questioning it. Manibog v. Brown, 
8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 530 
(1992).

However, the provisions of 38 C.F.R. § 3.1(y)(1) do not 
require the VA to follow a service department's finding that 
a veteran was not a POW.  Manibog v. Brown, 8 Vet. App. 465, 
468 (1996).  The Board may plausibly find that a veteran was 
not a POW during service if service department records do not 
reflect that he or she was a POW and if the dates of alleged 
POW status in the evidence vary considerably.  Id. 
Determinations shall be based on all available evidence, 
including service department reports, and consideration shall 
be given to the character and length of the veteran's former 
active service in the Armed Forces of the United States.  38 
C.F.R. § 3.41(b) (2006).  38 C.F.R. § 3.1(m), in part, 
defines in the line of duty as during a period of active 
military, naval, or air service.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces." Duro, supra; see also Venturella v. Gober, 10 
Vet. App. 340, 341- 42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
forces." Duro and Venturella, both supra; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2006).   When the claimant does not submit evidence 
of service or the evidence submitted does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203 (2006).  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it. Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).

For purposes of eligibility for veteran's benefits, service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerilla service, may constitute 
recognized service in the Armed Forces of the United States.  
38 C.F.R. §§ 3.40, 3.41 (2006). However, such service must be 
certified as qualifying by the appropriate military 
authority. 38 C.F.R. § 3.203.

In this case, the veteran had recognized service with the 
Philippine Commonwealth Army from October 1941 to April 1942, 
and with the Regular Philippine Army from October 1945 to 
March 1946.  He claims, and signed an affidavit dated in 
October 1945 stating, that he was a POW for two days from 
April 10 to April 12, 1942 after the April 9, 1942 surrender 
to the Japanese.  He states that he escaped the Death March 
line from Bataan while in Guagua, Pampanga.  Afterwards, the 
veteran states that he was engaged in civilian activities as 
a farmer until he reported for duty in the Regular Philippine 
Army in October 1945.  

In order to determine whether the veteran was a POW for at 
least two days in 1942, the RO requested verification from 
the Military Reference Branch of the National Archives and 
Records Administration (NARA) in Washington, DC.  In a reply 
dated in July 2005, the NARA stated that they had searched 
prisoner of war records among the Records of the Office of 
the Provost Marshal General (Record Group 389), but were 
unable to locate a reference to the veteran.  In particular, 
they searched the series Alphabetical Name Roster of POWs and 
Civilian Internees, 1945, and the prisoner of war database 
based on the punch cards produced by the War Information 
Bureau.  They also searched available unit records among the 
Philippine Archives Collection among the Records of the 
Adjutant General's Office, 1917- (Record Group 407).  They 
were unable to locate any reference to the veteran.

Based on the foregoing, the Board finds that the veteran's 
claims, based on the allegation that he is a POW for VA 
purposes, must be denied.  In this case, the NARA found, 
after conducting a search of the relevant databases, that the 
veteran's service did not include POW incarceration.  As the 
preponderance of the evidence is against the claims, based on 
POW status, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

B.  Entitlement to service connection for residuals of toxic 
psychosis.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has residuals of toxic psychosis.  

The medical evidence in this case consists of the veteran's 
service records and post-service treatment records.  
Specifically, the veteran's claims file contains 
certification from the National Center for Mental Health 
dated February 5, 2001 showing that the veteran was admitted 
from June 26 to August 5, 1942, for toxic psychosis.  In 
January 2007, the veteran submitted essentially additional 
duplicative evidence with a waver of RO consideration.  
However, the Board finds that, simply, there are no medical 
or treatment records in the claims file indicating any 
current disability related to this hospitalization.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The medical evidence in this case does not indicate 
that the veteran currently has a disability related to 
residuals of toxic psychosis.  And without a current 
diagnosis, a claim for entitlement to service connection for 
these conditions cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
Board also notes that the veteran, as a lay person, is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology as such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

C.  Entitlement to service connection for pulmonary 
tuberculosis (PT), minimal, bilateral; degenerative arthritis 
of the lumbar spine; and hypertensive arteriosclerotic 
cardiovascular disease with light cardiomegaly.

In this case, the veteran has been diagnosed as having 
pulmonary tuberculosis (PT), minimal, bilateral; degenerative 
arthritis of the lumbar spine; and hypertensive 
arteriosclerotic cardiovascular disease with light 
cardiomegaly.  Therefore, although the Board has reviewed the 
lay and medical evidence in its entirety, the Board will 
focus its discussion on evidence that concerns whether the 
veteran's current disabilities are related to a disease or 
injury in service.  

A review of the veteran's service records does not reveal 
that the veteran had a heart, back, or lung condition in 
service or within one or three years, respectively, after 
service.  A medical examination dated in October 1945 
indicated that the veteran's lungs, cardiovascular and 
muscluloskeletal systems were normal.  

After service, the first indications that the veteran had any 
of his claimed conditions date to a June 1968 VA examination.  
In this examination, the veteran was diagnosed with 
hypertensive vascular disease, generalized arteriosclerosis, 
and pulmonary scarring from previous PTB.  After that, the 
veteran has been diagnosed with degenerative osteoarthritis 
of the lumbar spine; PTB, minimal, bilateral, slight 
cardiomegaly; and hypertensive cardiovascular disease, in 
treatment reports dating from 1990 to 2001.  There is, 
however, no indication in these records that the veteran's 
disabilities are related to his service.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's lung, heart 
and back conditions are related to service.  In this case, 
the veteran's conditions were first noted in 1968, over 22 
years after discharge from active service.  In addition, 
there is no evidence in the veteran's medical records 
indicating that any of the veterans's claimed conditions are 
related to his military service.  While the veteran may feel 
that his conditions are related to his service, the Board 
notes that, as a lay person, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


The medical evidence is against a finding linking pulmonary 
tuberculosis (PT), minimal, bilateral; degenerative arthritis 
of the lumbar spine; and hypertensive arteriosclerotic 
cardiovascular disease with light cardiomegaly with the 
veteran's active duty service.  Accordingly, entitlement to 
service connection for these disabilities must therefore be 
denied.  


ORDER

Service connection for pulmonary tuberculosis (PT), minimal, 
bilateral, is denied. 

Service connection for degenerative arthritis of the lumbar 
spine is denied.

Service connection for hypertensive arteriosclerotic 
cardiovascular disease with light cardiomegaly is denied.  

Service connection for toxic psychosis is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


